Citation Nr: 0623686	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-32 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss and 
complications of a stapedectomy of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 through July 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The case is now before the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for residuals of a 
stapedectomy of the left ear.  The stapedectomy was in 
service and he contends that he now has residual effects, 
including a constant sensation of a bug crawling in his ear.  
The veteran has clarified via several statements that he is 
claiming that the prosthesis inserted during his stapedectomy 
has come loose causing the sensation.  The veteran's 
statements are not competent evidence of a current diagnosis.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  In February 2003, the Chief 
Medical Doctor of ENT Surgery at the VA Medical Center in 
Nashville opined that the veteran "has no evidence of any 
slipped prosthesis" and indicated that the veteran is not a 
candidate for revision stapedectomy.  

In August 2004, the Board remanded this matter to obtain a VA 
medical opinion as to the nature and etiology of the 
residuals of a stapedectomy of the left ear, manifested by 
the sensation of bugs crawling in the ear.  The examiner was 
asked to comment on the MRI findings showing ischemic white 
matter disease, to indicate whether any other disorder is 
attributable to the stapedectomy, and to indicate whether the 
veteran's hearing loss was aggravated by the stapedectomy.  
The November 2004 examiner relied upon the Chief ENT doctor's 
February 2003 opinion to conclude that the stapedectomy 
caused no residual problems for the veteran, because he was 
ruled out for slipped prosthesis or any other complication.  
The examiner indicated that his symptoms are not related to 
his stapedectomy.  In the examiner's addendum, he addressed 
the ischemic white matter disease by referring to the 
December 2002 neurology consultation report that indicated 
that the veteran's white matter disease is ischemic in nature 
and is related to the veteran's smoking.  As such, the post-
remand examiner has pointed to several pieces of clinical 
evidence in the record to support his opinion that the 
veteran's sensation of bugs crawling in his ear is not 
related to the in-service stapedectomy.  The examiner, 
however, failed to address the nature of the veteran's 
hearing loss.  The remand order required an opinion as to 
whether the veteran's hearing loss was aggravated by the 
stapedectomy, and the examiner failed to do so.  If any 
action required by a remand is not undertaken, or is taken in 
a deficient manner, appropriate corrective action should be 
undertaken.  While the Board regrets the delay, another 
remand is required.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

A remand is also required so that the source of the veteran's 
complaints regarding the bug sensation in his ear can be 
investigated.  At several times, including in July 2002, 
clinical records show that doctors feel that the crawling 
sensation and the hearing loss are secondary to the 
stapedectomy; however, no current diagnosis exists in 
relation to that crawling sensation.  The evidence shows that 
the stapedectomy was successful and that there is no ear 
infection or slipped prosthesis.  The evidence also shows no 
neurological defect causing the crawling sensation.  The 
absence of a physiological connection, but the presence of 
years of complaints regarding the feeling that bugs were 
crawling in the veteran's ears begs the question as to 
whether the stapedectomy residuals manifested by a crawling 
sensation is psychological in nature, perhaps an indication 
of a somatoform disorder.  Additional development is required 
to answer this question.  As such, a remand is required.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully complied with 
its duty to notify the veteran by issuing 
corrective notice compliant with 38 C.F.R. 
§ 3.159(b) (2005).  This corrective notice 
must be compliant with the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   
 
2.  Obtain an addendum to the November 
2004 VA examination report, by the same 
physician if possible, to address the 
question posed in the August 2004 remand: 
 
Is it more likely than not that the 
veteran's conductive hearing loss of the 
left ear was aggravated (i.e. increased in 
disability) by the stapedectomy of the 
left ear in service? 
 
The physician should indicate that the 
claims file was reviewed and point to 
specific evidence relevant to his or her 
determination. 
 
3.  Obtain a psychological examination to 
determine whether the veteran's sensation 
of a bug crawling in the left ear is 
psychological in nature.  The examiner 
should state whether there is any 
psychological disorder, including a 
somatoform disorder, present.  If so, the 
examiner should state whether it is more 
likely than not (i.e. probability greater 
than 50 percent), at least as likely as 
not (i.e. probability of 50 percent), or 
less likely than not (i.e. probability 
less than 50 percent) that a psychological 
disorder, manifested by a sensation of 
bugs crawling in the veteran's left ear, 
is a residual of the in-service 
stapedectomy. 
 
The physician should indicate that the 
claims file was reviewed and point to 
specific evidence relevant to his or her 
determination. 
 
4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



